DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 113:
Line 1, “… corrective 4D function, …” --- “… corrective four-dimensional (4D) function, …”
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, ***) does not disclose, with respect to claim 113, a light-source system configured to provide light to a plurality of light locations and comprising a plurality of light sources; a light-directing system comprising; an array of waveguides configured to direct light from the plurality of light sources along a plurality of propagation paths wherein each propagation path extends through one of the plurality of light locations; and wherein a first waveguide is configured to direct light from a first light location through the first waveguide along a first propagation path of the plurality of propagation paths wherein the first propagation path extends from the first waveguide in a unique direction determined at least by the first light location; a control system in communication with the plurality of light sources configured to operate the plurality of light sources to direct light through the light-directing system to project a test object along the plurality of propagation paths; an interactive user interface configured to receive a progression of user inputs from a first user ranking the visual clarity of the test object; and a processor configured to generate a 4D light field function from the progression of user inputs wherein the 4D light field function is determined to account for a first uncorrected visual acuity of the first user as claimed.  Rather, *** discloses ***.  Accordingly, claims 113-136 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484